 MONARCH FOUNDRYCOMPANY377with, restrain,or coerce our employees in the exerciseof their rights of self-organization, to form labor organi-zations, or to join or assist the above-named union or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.All of our employees are free to become or remain, orrefrain from becoming or remaining,members of the above-named union or any other labor organization,except to theextent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.ROBERTS BROTHERS,Employer.Dated................By...... .............................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.MONARCHFOUNDRYCOMPANYandINTERNATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTHAMERICA, AFL. Case No. 13-CA-1276. July 24, 1953DECISION AND ORDEROn April 23, 1953, Trial Examiner Arthur E. Reymanissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent engaged in and was en-gaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, andtPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son].106 NLRB No. 73. 3 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in the case,and hereby adopts the findings,conclusions,and recommendations of theTrialExaminer,with the following additions and modifications.1.We agreewith the TrialExaminer that the Respondentinterrogated its employees in violation of Section 8 (a) (1) ofthe Act.In so doing,we rely on the following circumstances:CeliaBeck, an employee in the core room of thefoundry,testified that Ellis Johns,Respondent's president,on severaloccasions,asked her if she was going to join the Union orgoing to the union meeting.LeRoy Capet,another foundry em-ployee,also testified that in response to an inquiryby EllisJohnsas towhether Capethad joined the Union or paid anydues, he told Johns that he had signed a union card and paid$5.Capet also testified that on other occasions Ellis Johnsasked him "about the Union meeting."Both Capet and Becktestified that the foregoing questions were asked"in a kiddingway." Ellis Johns admitted that he asked employees on morethan one occasionif theywere going to the union meeting toget free chicken and beer,stating,however, that his onlyobject was to "kid"the employees.Like theTrial Examiner,we credit the testimony of Capetand Beck,partiallycorroborated by Ellis Johns,that heinterrogated them concerning their union membership andactivity,and we find that the Respondentthereby violatedSection 8(a) (1) ofthe Act.We agreewiththe Trial Examinerthat it is no defensethatthequestions were asked in a banteringtone.Interrogation may be just as effective an invasion of therights protected by Section7 of the Actwhen it is conductedunder the guise of an exchange of pleasantries. Moreover,that the purpose of the Respondent was not merely to indulgein levitybut rather to elicit information is sufficiently indi-catedby the factthat at about the same time as the incidentsdescribed above it conducted a poll of all its employees as totheir union sentiments.2.Forthe reasons stated in Protein Blenders, Inc.,2 wefind,liketheTrialExaminer,thatthe poll conducted onOctober 20,1952,violated Section 8 (a) (1) of the Act.$ORDERUpon the entire record in the case,pursuant to Section 10(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,MonarchFoundry Company,a corporation,its officers,agents, suc-cessors, and assigns,shall:2105 NLRB 890.3 The TrialExaminer found thatGlen Johns,Respondent's sales manager,first suggestedthat the pollbe taken. However,the testimonyof thewitnesses creditedby the Trial Ex-aminer on this point is generally to the effect, and we find,that it was eitherGlen Johns orhis brother,Howard, who made the suggestion.As bothbrothers were supervisors, thismodification in theTrialExaminer's findings does not affect thevalidity of hisconclusionthatthe poll violated 8 (a) (1), nor our concurrence therein. MONARCH FOUNDRY COMPANY3791.Cease and desist from interrogating its employees con-cerning their union membership and activities, and from con-ducting pollsamongits employees to determine their unionsentiment, or in any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, to joinor assistInternationalMolders and Foundry Workers Unionof North America, AFL, or any other labororganization, tobargain collectively through representatives of their ownchoosing, and to engage in collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right maybe affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfindswill effectuate the policies of the Act:(a) Post at its plant in Plano, Illinois, copies of the notice at-tached hereto and marked "Appendix A." 4 Copies of such notice,to be furnished by the Regional Director for the ThirteenthRegion, shall, after being duly signed by the Respondent's au-thorized representative, be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, including allplaces where notices to employees are customarily posted, andmaintained by it for a period of sixty (60) consecutive days.Reasonable steps shall be takenbythe Respondentto insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director in writing, within ten (10)days from the date of this Order, what steps the Respondent hastaken to comply herewith.aln the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an order,"APPENDIX ANOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor Re-lations Board, and in order to effectuate the policies of the Na-tional Labor Relations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees, by polls orotherwise, concerning their union membership in, or ac-tivities on behalf of, the International Molders and FoundryWorkers Union of North America, AFL, or any otherlabor organization, and will not conduct polls among ouremployees to determine their union sentiment, or in anylike or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations,to join or assist 380DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe above-named union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other mutual aid or protection,or to refrain from any or all of such activities, except tothe extent that such right may be affected by an agreementrequiringmembership in a labor organization as a con-dition of employment, as authorized in Section 8 (a), (3) ofthe Act.All ofour employees are free to become or remain membersof theabove-named unionbr any otherlabor organization.MONARCH FOUNDRY COMPANY,Employer.Dated................By....................................................(Representative)(Title)Thisnoticemust remain postedfor 60 daysfrom the datehereof,and must not be altered,defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEAfter a charge filed on October 27, 1952, by International Molders and Foundry WorkersUnion of North America, AFL, hereinafter called the Union, the General Counsel for theNational Labor Relations Board by the Regional Director for the Thirteenth Region on February24,1953, issued a complaint against Monarch Foundry Company, herein called the Re-spondent, alleging that the Respondent has engaged in and is engaging in certain unfairlaborpractices affecting commerce. Upon the complaint and the Respondent's answerthereto, a hearing was had upon the issues. The hearing, pursuant to notice, was opened atYorkville. Illinois, on March 30, 1953, and was continued to and thereafter closed at Plano,Illinois, on that day.The complaint alleges violations of Section 8 (a) (1) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act, in that the Respondent on or about October 20,1952, conducted and sponsored a poll of its employees during working hours and c-i companypremises to determine whether its employees desired the Union to represent them; and onor about October 20, 1952, interrogated employees concerning their interest in and activitieson behalf of the Union. The answer of the Respondent denies the essential allegations of vio-lations of the Act as set forth in the complaint.At the hearing, the charging party appeared through its representative, and the Respondentand the General Counsel were represented by counsel. Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearing on the issues, toargue orally upon the record, and to file briefs, proposed findings of fact, and conclusionsof law was afforded the partiers.Upon the entire record in the case and from his observation and hearing of the witnesses,and after full consideration, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Monarch Foundry Company, is a corporation duly organized and existingunder and by virtue of the laws of the State of Illinois. It has its principal office and place ofbusiness, a foundry, at Plano, Illinois, where it is engaged in the manufacture of gray iron MONARCH FOUNDRY COMPANY381and semisteel castings.The Respondent,in the course,conduct,and operation of its business,causes large quantities of its finished products to be sold and transported to companiesengaged in interstate commerce and located in the State of Illinois.During the calendar year1952, the value of finished products sold and transported by the Respondent was in excess of$400,000, of which approximately 90 percent was shipped by the Respondent to companiesengaged in interstatecommerce.The Trial Examiner finds that the Respondent is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union of North America, AFL, is a labororganization within the meaning of Section 2 (5) of the Act, admitting to membership em-ployees of the Respondent.III.THE UNFAIR LABOR PRACTICESThe Union is and since before October 17, 1952, i has been engaged inorganizingactivitiesaffecting employees at the Plano, Illinois, foundry of the Respondent. The activities of theUnion were and are well known to Respondent's management.Under date of October 17, a representative of the Union directed a letter to the Respondent,which in substance asserted that the Union represented a majority of the employees of theRespondent,asked that it be recognizedby theRespondent as the sole and exclusive bar-gaining agent for all employees,exclusive of clerical and supervisory employees,and re-quested a meeting between representatives of the Respondent and the Union.This letter wasreceived by the Respondent on October 20. Its receipt was not thereafter acknowledged, nordid the Respondent and the Union ever meet.EllisM. Johns 2 is the head of the Respondent corporation. His son, Howard, is a vicepresident and another son, Glen, is sales manager.Art Johns,a brother of Ellis,is an em-ployee without supervisory status. Ellis Johns, Howard Johns, and Glen Johns are super-visors within the meaning of Section 2 (11) of the Act.Shortly after the end of the noontime meal period on October 20, the production and main-tenance employees in the foundry were instructed by management to gather in the core roomof the foundry. Ellis Johns, Howard Johns, and Glen Johns were present. Glen Johns read theletter from the Union, received that day by the Respondent, to the employees. At that time hereferred to certain rumors which had circulated through the town regarding the feelings ofhis father and his brother and himself toward union organizing activities; that he had heard itsaid that his father was for the Union and his brother and he were opposed,and again that itwas said that his father was against the Union and he and his brother were in favor of it; thathe wanted to clear up the rumors and tell the employees they had a right to vote for or againstthe Union, as each desired. He also offered to answer any questions the employees might careto ask.After Glen Johns had read the Union's letter and had made his comment, it was suggestedthat the employees vote then and there, and decide whether they wanted the Union or not.3After it was decided that a poll would be taken, a ballot box and some blank sheets of paperand pencils were brought into the roomby Glen Johnsand placed on an open bench. EllisJohns, Howard Johns, and Glen Johns then retired from the room, and the employees pro-ceeded to indicate by ballot whether they wanted the Union to represent them or not. Theresults of the poll showed, out of 26 ballots,2 votes in favor of the Union for representativeand 22 against, with 2 ballots blank. Ellis, Howard, and Glen Johns returned to the core room,and were present when the ballots were counted.Witnesses subpenaed and presented by the General Counsel at the hearing were positivethat Glen Johns was the one who suggested that the employees vote on the question of whetherthey wanted the Union or not. Glen Johns denied that he or his father or brothers suggestedthe poll.Howard Johns said someone, not he or his brother or his father, made the sugges-tion; Ellis Johns was not questioned on this point. Although Glen Johns and Howard Johns werepresent during the reading of the union letter and the subsequent counting of the ballots, andseemed to remember distinctly what else transpired during those times,neither could re-'Unless otherwise shown,all dates hereinafter mentioned are for the year 1952.2 The transcript of testimony will show Ellis M. Johns sometimes called"Mike."3Art Johns, who did not testify at the hearing, was quoted as saying: "Well, I'm going tovote no to start this thing moving.No use standing around here dreaming." 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember who first suggested that the poll be conducted. Other witnesses called by the Re-spondent failed to remember, or said they did not know, which person had suggested the poll.The testimony of those witnesses who identified Glen Johns as the one who first suggestedthat the poll be taken was clear and unequivocal and the Trial Examiner finds no reason notto accept their statements; he is convinced and finds that Glen Johns first suggested that theemployees conduct the poll.EllisM. Johns discussed the Union and union membership with several employees prior toOctober 20. On these occasions he spoke to them in what he described as a bantering wayconcerning whether they were going to attend union meetings for the "free beer and chicken"and that a number of employees had "kidded with him" about the Union. He declared that heknew who attended each union meeting and everything that happened there, because therewere men present at those meetings who volunteered the information to him. During thecourse of his appearance on the witness stand, Ellis M. Johns did not hesitate to express hisantagonism toward the Union. In response to a question by Respondent's attorney, whether hehad indicated in any way his disfavor of the Union, he replied, "Well, to a certain extent. Idon't believe in these hoodlums coming up and trying to organize a plant."Howard Johns first learned of union activity after being approached by employees (whosenames he did not care to disclose) who questioned him about the Union. The reason expressedby him for reading the Union's letter to the employees was to clear up the confusion in theshop. Prior to the meeting in the core room and the taking of the poll, Howard Johns wasaware, through a telephone conversation between himself and one of counsel for the Re-spondent, that the Union had petitioned or intended to petition, the National Labor RelationsBoard for an investigation and certification of representative. 4 On cross-examination, HowardJohns testified, with reference to the October 20 poll:Q.Was that the purpose of taking this vote, to find out whether that statement in theletter was true?A. The purpose of it was to find out just how they felt. If they wanted to have a Union,they could have it.Q. At that time you knew there would be a labor board election coming up?A. That's right.EllisM. Johns, Howard Johns, and Glen Johns seem to have freely expressed their viewsin opposition to the Union bothbefore, during, and after the meeting in the core room. Throughinterrogation by EllisM. Johns of employees while engaging in so-called bantering withsome of them, through the reports made by some of the employees concerning the happeningsat union meetings, and by informal conversations and discussions both in the foundry andelsewhere, it is clear that the Respondent was fully advised as to whatever might have hap-pened or was happening in the way of union organization of its employees.Employer-conducted polls such as this have been consistently held by the Board to con-stitute an illegal infringement on the rights of employees which are protected by the Act,even where the employer allowed the employees to express their preference by a secretballot. Granite State Machine Company. Inc., 80 NLRB 79.5 Employers may not assume forthemselves the function of ascertaining the wishes of their employees with respect to rep-resentation for purposes of collective bargaining, and to require employees openly to takea stand for or against a union at a meeting conducted by an employer on the employer's time.Such conduct is a form of interrogation such as is proscribed by the Act. Cullman ElectricCooperative, 99 NLRB 753; and see also E. H. Sargent & Co.. 99 NLRB 1318, and Charles R.Krimm Lumber Co., 97 NLRB 1574.Emphasis was placed by the Respondent upon the "kidding" nature of the antiunion re-marks of Ellis M. Johns, when union organizing activity was being discussed with employees.The banter, with attendant questioning, seems to have intended deadly effect against suchactivities, and did so result, and the Trial Examiner so finds.64On October 22 the Respondent was in receipt of a letter from the Regional Director ofthe Thirteenth Region advising of the filing of a petition with the Board by the Union.5 The conducting of an election by an employer under the circumstances of this case wasper se an interference with the rights guaranteed in Section 7 of the Act. "If an employerwere at liberty to assume jurisdiction of the conduct of union elections he could, by pre-cipitating the holding of an election, where the union organization were scarcely started,frustrate further organization by making it appear that an unfavorable result was decisive."6See Syracuse Color Press Incorporated, 103 NLRB 377, and cases there cited in footnotes4 and 5. MONARCH FOUNDRY COMPANY383By the preponderance of evidence in this case, and based upon the credible testimony ofwitnesses subpoenaed by the General Counsel, and upon statements made by members ofmanagement of the Respondent, it is clearly established that the Respondent, by its acts andconduct through its responsible officers and agents, has interfered with, restrained, andcoerced employees in the rights guaranteed in Section 7 of the Act by sponsoring the poll onOctober 20, and by questioning employees concerning their union activities. In so doing, theRespondent has contravened the provisions of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the Trial Examinerwill recommend that itcease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Having found that the Respondent interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteedin Section 7of the Act, by conducting and sponsoring a poll of its employees during working hours and oncompany premises to determine whether its employees desired the Union to represent them,and having interrogated employees concerning their interest in and activities on behalf of theUnion, the Trial Examiner will recommend that the Respondentbe orderedto cease anddesist from these and like practices.Upon the basis of the foregoing findings of fact and upon the entirerecord inthe case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1. International Molders and Foundry Workers Union of North America, AFL, is a labororganization within the meaning of Section 2 (5) of the Act.2.By conducting and sponsoring a poll of its employees during working hours and on com-pany premises to determine whether its employees desired the Union to represent them, andby interrogating its employees concerning their interest in and activities on behalf of theUnion, the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commerce within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILLNOT interrogate our employees,by polls or otherwise,concerning theirdesires or wishes relative to the International Molders and Foundry Workers Union ofNorth America,AFL, or anyother labor organization,or in any like or related mannerinterferewith, restrain,or coerce our employees in the exercise of the right to self-organization,to form labor organizations,to join or assist the above-named union orany other labor organization,to bargain collectively through representatives of their ownchoosing,and to engage in other mutual aid or protection,or to refrain from any or allof such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the Act. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become or remain members of the above-named union orany other labor organization.MONARCH FOUNDRY COMPANY,Employer.Dated ................By.............................................................................................(Representative)(Title)This notice must remain posted for 60 days from date hereof, and must not be altered,defaced, or covered by any other material.UNION SULPHUR AND OIL CORPORATIONandLOCAL NO.407, INTERNATIONAL UNION OF OPERATING ENGINEERS,AFL, Petitioner.Case No. 15-RC-560. July 24, 1953SECOND SUPPLEMENTAL DECISION AND ORDERPursuant to a Supplemental Decision and Direction of Elec-tion issued on May 7, 1952,1an election was held under thesupervision of the Regional Director on June 2, 3, 4, and 5,1952.A tally of ballots was served upon the parties whichshowed that of approximately 395 eligible voters,167 casttheir ballots for, and 215 against,the Petitioner.The Petitionerfiled timely objections to the election.The Regional Directorinvestigated these objections,and on September 17, 1952,issued his report and recommendations,to which the Employerfiled timely exceptions.On January 12, 1953,the Board having fully considered thePetitioner's objections,the Regional Director's report, and theEmployer's exceptions,and having determined that substantialandmaterial issues of fact had been raised, ordered that ahearing be held, and provided that the hearing officer des-ignated for the purpose of conducting such hearing shouldprepare and cause to be served upon the parties a report con-taining resolutions of the credibility of witnesses,findings offacts,and recommendations to the Board as to the dispositionof the objections.On February 26, 1953, such hearing washeld before Andrew P. Carter, hearing officer. Both partieswere represented and participated in the hearing.On March27, 1953,the hearing officer issued and servedupon the parties1 Union Sulphur and Oil Corporation,99 NLRB 19. The original decision in this proceedingwas issued on January 31, 1952,dismissing the petition on the ground of the inappropriatenessof the unit requested,thePetitioner having sought to represent the Employer's Louisiana oper-ations' employees only, excluding its Texas operations'employees.Union Sulphur and OilCorporation,97NLRB No. 236(not reported in printed volumes of Board decisions).On March 14,1952,the Petitioner filed a new petition seeking to include the employees ofboth the Employer's Louisiana and Texas operations,but withdrew this petition on April 28,1952, at which time it moved the Board to reconsider its original petition on the basis of itsamended unit request. The Board granted this motion, and issued its Supplemental Decisionand Direction of Election mentioned in the text.106 NLRB No. 75.